Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 1 of 10

REPORT FROM DR. MARC B. WILSON, CPE, 1A/E

I have been asked by Mr. Michael Winkleman to issue a report of my opinions and conclusions
in the case of Ms. Sarah D’ Antonio v. Royal Caribbean Cruises Ltd. This accident occurred
onboard the MS FREEDOM OF TSHE SEAS. My evaluation has focused on my vessel
inspection, the complaint, and the plaintiff's deposition provided by Mare Weiner. I have been
asked by Mr. Winkleman to determine:

e Was there an unsafe condition regarding the casino chairs in the walkway onboard the
MS FREEDOM OF TSHE SEAS?

e Was this condition the hazard that caused Ms. D’ Antonio to fall?
Background and Information Relied Upon

In formulating my opinions, I have relied upon my education, my nautical training, and my Coast
Guard career for a total of more than 40 years’ experience in marine safety. This experience
includes engineering ashore (¢.g., Merchant Marine Technical) and afloat (e.g., Engineer (Chief)
Officer (EO)), marine safety - inspection, investigation, ergonomic, and instructing experience.
Since my USCG retirement, I have taught electricity, engineering management, Management
Information Systems, physics, and safety at the college level. In my current position as co-
founder of AMES Consulting, Inc., I have had encounters with naval architecture, marine
engineering, and safety scenarios. I have continued to do applied research in coefficient of
friction, human factors or ergonomics, and marine engineering. Please refer to my attached CV.
In addition to my personal experience and education, I reviewed a video from Mr. Winkelman’s
office, the ship’s medical report, the plaintiff's deposition, and an onsite inspection.

Finding of Facts

It is my understanding that Plaintiff Ms. Sarah D’ Antonio is a citizen of the United States and
resides in Florida. She is a senior citizen. On or about October 8, 2016, Plaintiff was a paying
passenger on Defendant’s vessel, which was in navigable waters. The Plaintiff was injured while
walking from the dining room to the theater. While walking through the casino area, she tripped
and fell. There was an obstacle in the walkway. The obstacle, a casino bar chair(s), protruded out
into/onto the walkway causing the Plaintiff to fall and sustain injuries.

On May 6, 2018, I boarded the MS FREEDOM OF THE SEAS in Port Everglades, Ft.
Lauderdale, FL at approximately 1100 local time. I was companied by opposing counsel Andrew
Craven, Michael Winkleman, Marc Weiner, and a ship’s security officer. We proceeded to Deck
Four. I visually inspected the casino arrangement and the walkway. I noticed that the tables are
movable. The after tables are closer together than the middle tables. The chairs have legs that
bend outward. I observed that the chairs when pushed in are completely off the walkway. I took
nineteen (19) photographs.
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 2 of 10

 

Photo from Defendant’s website.

Summary

The Defendant created the hazardous condition that caused the Plaintiff to fall. The failure to
ensure all chairs are off the walkway demonstrates that the Defendant caused/or contributed to
the Plaintiff's fall, which ultimately caused the Plaintiff's injuries. It is evident based on the
Defendant’s video a chair was off the carpet and on the walkway. Presents a likeness this near or
during the fall of the Plaintiff that the Defendant should or must not leave the table without
verifying all chairs are off the walkway.

The Defendant at least should provide the Plaintiff and all passengers with reasonable care.
Based on my observations and the limited documentation provided to me, it is my professional
opinion that the Defendant has not demonstrated reasonable care, and this caused the Plaintiff to
fall.
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 3 of 10

Discussion

 

To get to the theater on the fourth deck one must walk through the casino.
Photo from Defendant’s website.

Walkways are often treated as unused space, available as a convenient place to put all manner of
things. Utilizing a walkway with an obstruction can be highly detrimental to pedestrians trying to
use the walkway for its intended purpose. Every obstruction is a pinch point, where pedestrians
must go avoid, wait, or risk rubbing against if they do not thread carefully enough through the
narrower space.

Temporary obstructions are difficult for pedestrians because they are sometimes there and
sometimes absent.

While it is expected pedestrians to take reasonable precautions, unsafe conditions such as
obstructions on walks can cause serious trip and fall accidents and serious injuries. Obstructions
can include obstacles such as items that require pedestrians to walk off a walkway to avoid a
collision. Obstructions can also include small objects on walkways that can lead to falls. All
these conditions are hazardous and can lead to serious injuries.
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 4 of 10

During my site inspection | notice the casino tables can be moved. | noticed the middle tables are
further apart than the two end tables. Therefore, the tables can be placed to leave more room for
the chairs. With the tables in the positions I found them in, there is enough room for the chairs to
be shoved in and be out of the walkway. Again, I observed that the gaming tables are movable,
and that the subject table could have been moved much farther towards the center which
would’ve created significant additional space between the walkway and the gaming table. As
configured on inspection, the space between the chair fully pushed in and the edge of the
walkway is only 11.5 inches. This leaves a tiny amount of room for the chair to be pulled in and
out and thereby creates a hazard every time someone pulls out the chair to sit.

S

Rea 7

 

Photo by author

The chairs can be further shoved in if the table was moved back. In any event, if the dealer
shoved the chairs in before leaving the table this questionable chair position can be avoided.

1. It is my understanding, the Defendant failed to use reasonable care by allowing the
subject casino chair to be properly pushed in when the table was not in use. In the video,
provided by the Defendant, one can see at the beginning of the clip that the dealer left the
table do not but could have pushed in the chairs to made sure the walkway was clear of
obstruction(s). One can also see from the video that the chair The Plaintiff tripped on
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 5 of 10

was in its improper obstructing the pathway for 18 minutes. This is more than enough
time for the Defendant to have identified the hazard and again pushed in the chair.

2. Itis my understanding, the International Safety Management (ISM) code obligates the
Defendant to safeguard against unnecessary risk. The risk being a casino chair
obstructing the walkway is clear and should have been identified and remedied. The
Defendant failed to use reasonable care in the failure to safeguard against this known
hazard.

3. Iam not aware; the Defendant implements a policy or procedure or rule to ensure that
there are no obstructions in walkways. With such a policy in place, all crewmembers in
the area maybe actively checking for such obstructions. One can see, in the video, that
there were crewmembers in and around the area, who, when properly trained, would have
corrected the hazardous condition.
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 6 of 10

 

Photo by author.

Conclusion and Opinion

It is more probable than not; the Defendant improperly stowed the chair after leaving the table
unattended. Had the chairs been properly stowed or shove in off the walkway this accident would
not had happened. This responsibility and accountability lays squarely on the Defendant. By
allowing the chair(s) to be an obstacle, the Defendant shows a lack of care and the failure to
provide ship shape environment for the Plaintiff. In my professional opinion, I consider this
seamanship inattention to detail.
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 7 of 10

Because of the omission on the part of the Defendant, a chair in the walkway caused the
Plaintiff s fall.

CK. 6d4-—_

Marc B. Wilson, D.Sc., CPE May 18, 2018
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 8 of 10

 

Diagram from Defendant’s website

 
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 9 of 10

Slips, Trips & Falls - OSHA
https://www.osha.gov/dte/grant_materials/fy07/sh-16625-07/slipstripsfalls.ppt

Costs of slips, trips & falls (STFs); Definitions; Causes of STFs; Risk factors ... cords across
aisles or walkways: Clutter, obstacles in aisles, walkway & work areas ...29CFR1910 Subpart D
https://www.ada.gov/2010_regs.htm

Expanding Your Market: Maintaining Accessible Features in...
www.ada.gov/business/retail_access.htm .

Expanding: Maintaining Accessible Features Your Market: in Retail Establishments:
Introduction. More than 50 million Americans with disabilities are ...

ADA Tool Kit: Curb Ramps and Pedestrian Crossings Under ...
www.ada.gov/pcatoolkit/chap6toolkit.htm

E. What are the General Requirements for Curb Ramps in the ADA Standards for Accessible
Design? One way to make curb ramps compliant with Title II of ...

Disability Rights Online News - April 2007

www.ada.gov/newsltr0407.htm

online News. U.S. Department of Justice Civil ... many obstacles in the ... we’re using the

accessible seating area as a walkway between seating ...
The ADA and City Governments: Common Problems

www.ada.gov/comprob.htm
The ADA and City Governments: Common Problems. Introduction Access to civic life by

people with disabilities is a fundamental goal of the Americans ...
QUESTIONS & ANSWERS: Supplement to the 2013 DOJ/DOT Joint...

www.ada.gov/doj-fhwa-ta-supplement-2015.html
The Department of Justice (DOJ ... where there is an existing pedestrian walkway ... is there an

obligation to address existing, obstacles on the ...
Enforcing the ADA: A Status Report, January - March 1999

www.ada.gov/janmar99.htm
U.S. Department of Justice. Civil Rights Division Disability Rights Section. Enforcing the ADA

A Status Report from the Department of Justice ...
Cities and Counties - First Step Toward Solving Common ADA ...

www.ada.gov/civiccommonprobs.htm
Project Civic Access . Cities and Counties: First Steps Toward Solving Common ADA Problems

. Through its Project Civic Access initiative, the ...
ADA. gov homepage

www.ada.gov/
The ADA Home Page provides access to Americans with Disabilities Act ... information about

Department of Justice ADA settlement agreements, consent ...
[PDF] ADA Accessibility Survey Instructions: Curb Ramps

www.ada.gov/pcatoolkit/app | curbramps.pdf
ADA Accessibility Survey Instructions Curb Ramps Page 1 of 6 ADA Accessibility Survey

Instructions: Curb Ramps | ... surveying is along a public ...

Text of the Revised Title IT Regulation - ADA.gov homepage
www.ada.gov/regs2010/titlell_2010/titleII_2010_integrated.htm

(d) Scope of coverage. The 1991 Standards and the 2010 Standards apply to fixed or built-in

elements of buildings, structures, site improvements, and ...
Case 1:17-cv-22902-JLK Document 19-2 Entered on FLSD Docket 10/08/2018 Page 10 of 10

Nondiscrimination on the Basis of Disability in State and...
www.ada.gov/regs2010/titleII_2010/titleIL_ 2010 regulations.htm?he_location=ufi

Part 35 Nondiscrimination on the Basis of Disability in State and Local Government Services
(current as ... , viewed another way, about once ...

Department of Justice ADA Title I] Regulation 28 CFR Part...

www.ada.gov/reg2.htm
This paragraph in no way limits a public entity's obligation to ensure that ... barriers to entry

from a street level pedestrian walkway, ... of Justi ...

ADA Title IT Technical Assistance Manual

www.ada.gov/taman2.html
This manual is part of a broader program of technical assistance conducted by the Department of

Justice to ... by obstacles such ... a pedestrian walk ...
Nondiscrimination on the Basis of Disability in State and...

www.ada.gov/archive/NPRM2008/titleii.htm
This page is an HTML-formatted version of the Department of Justice proposed ... travel time

present obstacles). ... accessible seating in the same wa ...
[PDF] Expanding Your Market: Maintaining Accessible Features in...

www.ada.gov/business/retail_access.pdf
Expanding Your Market Maintaining Accessible ... One way to maintain accessible features is to

... inches and 80 inches above the walkway and extend ...

10
